|FOR THE RESPONDENT                |FOR THE INDIANA SUPREME COURT         |
|                                  |DISCIPINARY COMMISSION                |
|                                  |                                      |
|No appearance.                    |Donald R. Lundberg, Executive         |
|                                  |Secretary                             |
|                                  |Greg Anderson, Staff Attorney         |
|                                  |115 West Washington Street, Suite 1165|
|                                  |Indianapolis, IN  46204               |



                                   IN THE


                          SUPREME COURT OF INDIANA


IN THE MATTER OF             )
                                  )     CASE NO. 49S00-9912-DI-700
GEORGE J. LUDDINGTON         )



                             DISCIPLINARY ACTION




                              February 23, 2001


Per Curiam


      Due to his conviction of the crime  of  conversion  and  his  repeated
failure to respond to the Disciplinary Commission’s demands for response  to
grievances filed against  him,  Respondent  George  J.  Luddington  will  be
suspended from the practice of law for at least nine months.
      This case commenced  with  the  Commission’s  filing  of  a  two-count
verified complaint for disciplinary action, the first count  concerned  with
the respondent’s conviction of conversion  of  state  property,  the  second
regarding  his  failure  to  respond  to  the   Commission’s   demands   for
information.  This Court appointed  a  hearing  officer  who  has  conducted
evidentiary hearing and who, based upon that hearing,  has  provided  to  us
his findings of fact and conclusions of  law.   The  hearing  officer  found
misconduct as charged in the verified  complaint.[1]   This  matter  is  now
before us for final disposition.
      Under Count I, we now find that the respondent was employed as a field
examiner with the Indiana State Board of Accounts  (the  “Board”)  beginning
in about October 1997.  On October 7, 1998,  he  was  terminated  from  that
employment for being absent from work for a period of  two  or  three  days.
At the time the respondent was fired, Board  officials  asked  him  to  make
arrangements to return to the Board all of the  property  belonging  to  the
Board that was in his possession, including  a  computer  and  supplies.  On
October 13, 1998, the respondent tendered a resignation  to  the  Board,  at
which time he was again instructed to return to the Board  its  property  by
October 22, 1998.   At that time, it  was  determined  that  the  respondent
possessed a notebook computer, computer supplies and  disks,  a  calculator,
manuals, and general office supplies.  October 22, 1998 passed  without  the
return of the items  to  the  Board.    On  November  10,  1998,  the  Board
contacted the Indiana State Police to ask an officer to assist the Board  in
retrieving the items.   On  November  16,  1998,  an  Indiana  State  Police
officer and an agent of the Board visited the respondent  at  his  residence
and demanded  that  he  return  the  computer  and  office  equipment.   The
respondent refused to return the items that day, instead advising them  that
he would bring the items to the Board’s  office  the  following  day.    The
respondent failed to return the items the  next  day.   He  was  charged  in
Marion Superior Court with criminal conversion, a class  A  misdemeanor,  on
November  20,  1998,  for  exerting  unauthorized  control  of  the  Board’s
property.  He returned the items  to  the  Board  the  following  day.    On
September 24, 1999, the respondent was convicted of criminal conversion.
      On December 28, 1998,  and  again  on  May  3,  1999,  the  Commission
demanded  a  response  within  twenty  days,   pursuant   to   Admis.Disc.R.
23(10)(2),[2] to a grievance it  had  filed  against  him.   The  respondent
failed to comply with either demand.
      Under Count II, we now find that on January 26,  2000,  and  again  on
February 17, 2000, the Commission demanded from the  respondent  a  response
to another grievance that had been submitted against  him.   The  respondent
failed to respond to the Commission’s demands.
      Indiana  Professional  Conduct  Rule  8.4(b)  provides  that   it   is
professional misconduct for a lawyer to commit a criminal act that  reflects
adversely on the lawyer’s honesty, trustworthiness, or fitness as  a  lawyer
in other respects.  Offenses involving violence, dishonesty,  or  breach  of
trust, or serious interference with the administration of  justice  indicate
a  lack  of  characteristics  relevant  to   law   practice.    Comment   to
Prof.Cond.R. 8.4.  Professional Conduct Rule  8.4(c)  provides  that  it  is
professional  misconduct  for  a  lawyer  to  engage  in  conduct  involving
dishonesty, fraud, deceit, or misrepresentation. The crime of conversion  is
one involving dishonesty, and, accordingly, implicates one’s  fitness  as  a
lawyer.  The respondent’s commission of the crime  of  conversion  therefore
violated Prof.Cond.R. 8.4(b) and (c).
      Professional Conduct Rule 8.1(b) provides  that  a  lawyer  shall  not
knowingly fail to  respond  to  a  lawful  demand  for  information  from  a
disciplinary authority.  The respondent four times failed to respond to  the
Commission’s demands, made pursuant to supreme court rule, for responses  to
grievances filed against him.   Accordingly, we find that  he  violated  the
rule.
      In assessing proper sanction for the respondent’s misconduct, we  note
not only the respondent’s criminal activity, but  his  consistent  disregard
for the authority  of  the  Commission.    While  the  crime  of  conversion
implicates his fitness as one who can be  trusted  to  fulfill  the  various
duties the practice of law entails, his lack of response to  the  Commission
demonstrates  directly   his   inability   to   satisfy   even   rudimentary
professional obligations.   Accordingly,  we  conclude  that  a  significant
period of suspension is warranted, with reinstatement conditioned  upon  his
demonstration of fitness for practice.
      It is, therefore, ordered that the respondent, George  J.  Luddington,
is hereby suspended from the practice of law for a period of not fewer  than
nine (9) months, beginning March 31, 2001, at the conclusion  of  which  any
reinstatement must be  conditioned  upon  successful  petition  before  this
Court pursuant to Admis.Disc.R. 23(4).
      The Clerk of this Court is directed to provide notice of this order in
accordance with Admis.Disc.R. 23(3)(d) and to provide the clerk of the
United States Court of Appeals for the Seventh Circuit, the clerk of each
of the United States District Courts in this state, and the clerks of the
United States Bankruptcy Courts in this state with the last known address
of respondent as reflected in the records of the Clerk.
      Costs of this proceeding are assessed against the respondent.

Shepard, C.J., and Dickson, Sullivan, Boehm, JJ., concur.
Rucker, J., dissents on grounds that the sanction is too severe.


      -----------------------
[1]  The verified complaint alleges violations of Ind.Professional Conduct
Rules 8.4(b), 8.4(c), and 8.1(b), infra.
[2]  That rule provides, in relevant part:

      If the Executive Secretary determines that [a grievance] does raise a
substantial question of misconduct, [the Executive Secretary shall] send a
copy of the grievance by certified mail to the attorney against whom the
grievance is filed (hereinafter referred to as "the respondent") and shall
demand a written response.  The respondent shall respond within twenty (20)
days, or within such additional time as the Executive Secretary may allow,
after the respondent receives a copy of the grievance.